Exhibit 10.2

 

TERM NOTE

 

$1,400,000 December 31, 2018

 

FOR VALUE RECEIVED, HEALTHY CHOICE MARKETS 2, LLC, a Florida limited liability
company (“HCM2” and a “Borrower”) and THE VITAMIN STORE, LLC, a Florida limited
liability company (“TVS” and a “Borrower”) jointly and severally promise to pay
to the order of PROFESSIONAL BANK, a Florida banking corporation (the “Bank”),
on or before December 31, 2023 (the “Maturity Date”), ONE MILLION FOUR HUNDRED
THOUSAND DOLLARS ($1,400,000), together with interest at the rate set forth in
the Credit Agreement (as defined below), in sixty (60) consecutive monthly
installments as follows: (i) fifty-nine (59) monthly payments of Twenty-Three
Thousand Three Hundred Thirty-Three and 33/100 ($23,333.33) Dollars plus
applicable interest, commencing February 5, 2019, and continuing on the 5th day
of the following fifty-eight (58) months; and (ii) one (1) final balloon payment
of all outstanding principal and accrued and unpaid interest on the Maturity
Date.

 

This Note is the “Term Note” referred to in the Term Loan Credit Agreement dated
December 31, 2018, between the Borrowers and the Bank (as the same may be
amended, modified or supplemented from time to time, the “Credit Agreement”).
This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement to which reference is hereby made for a more complete statement of the
terms and conditions under which the Term Loan evidenced hereby was made and is
to be repaid.  

 

Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

 

This Note is subject to prepayment as provided in Section 3.3 of the Credit
Agreement.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the Payment Office, or in such other manner, in accordance with the terms of the
Credit Agreement and the Loan Documents.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrowers, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

The Borrowers waive presentment, demand, protest, and notice of any kind in
connection with this Note.

 

This Note shall be construed in accordance with and governed by the laws of the
State of Florida without giving effect to principles of conflict or choice of
laws. This Note may be executed in two or more counterparts, each of which shall
constitute an original but all of which taken together shall constitute one and
the same Note.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by their duly authorized officers as of the day and year and at the
place first above written.

 

  HEALTHY CHOICE MARKETS 2, LLC         Signature:   /s/ Christopher Santi  
Name: Christopher Santi   Title: President         THE VITAMIN STORE, LLC      
  Signature: /s/ Christopher Santi   Name: Christopher Santi   Title: President

 



 

 